DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election for the species of trypsin and chymotrypsin (claim 28), chymotrypsin (claim 43), is acknowledged.  The elections were made without traverse.  
It is noted that the species of covalent/non-covalent is herein withdrawn in view of the Examiner’s interpretation (see Examiner’s note below).
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.  
Claims 8 is hereby withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected species of the invention, there being no allowable generic or linking claim.  The instant claims have been examined commensurate with the scope of the elected species of the invention.  Applicants timely responded to the election requirement in the reply filed Feb. 11, 2021.
 Accordingly, claims 1-2, 6, 8-10, 12-14, 18, 20, 22-24, 26, 28, 31, 34 and 43-44 are under current examination.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation "the polymer dithiol or a polymer multithiol”" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 depends from claim 1, but claim 1 does not contain a polymer dithiol or polymer multithiol limitation.  Therefore, it is unclear what this limitation refers to and how to interpret the claim. The Examiner suggests changing the dependency of claim 10 to depend from claim 9 in order to obviate this rejection.

Examiner’s note: the claim 1 phrase “the drug being trapped either covalently or non-covalently in the at least one inner cavity within the complex” is being interpreted with its broadest reasonable interpretation. Since the claim does not require the covalent bonding to be between the drug and any particular structure, the broadest reasonable interpretation includes the drug containing a covalent bond to anything else. It could, for example, include a covalent bond to the claimed “enzyme response peptide”, “polymer” and/or “cross-linker as long as it is trapped in the cavity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10, 12-13, 24 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen et al. (Adv Mater. 2011 Oct. 18, 23(39), 4549-4553; in IDS dated 7/15/20).
Wen et al. is directed to enzyme-responsive protein nanocapsules which release their protein cargoes in response to specific enzyme secreted in certain cellular events not only with specificity but also with controlled rate by composition tuning (limitation of instant claim 1; Abstract).
With regards to the enzyme responsive peptide, the instant specification defines such as a peptide that has at least one specific bond that can be cleaved under an enzyme digestion; [00153]). Wen et al. teach a nBSA containing plasmin-cleavable crosslinker KNRVK (nBSANRV) or MMP-cleavable crosslinker KLGPAK (nBSALGPA), wherein plasmin is a serine protease in blood (limitation of instant claims 1, 12-13 and 24; p. 4550). Wen et al. incorporated either BSA or VEGF as the model proteins (i.e., reads on the claimed drug) into the nanocapsules (p. 4550). In view of the abovementioned Examiner’s interpretation, since Wen et al. teach that the “drug” (BSA) 
As described in Scheme 1, the synthesis of nanocapsules included (I) enriching the monomers ((N-(3-aminopropyl)methacrylamid), acrylamide) and crosslinkers (non-degradable and protease-degradable crosslinkers) around the protein surface (BSA or VEGF), (II) forming a polymer shell around the protein molecules (i.e., the protein molecules are in the inner cavity within the complex) by in-situ polymerization leading to the formation of protein nanocapsules (nBSA or nVEGF) (limitation of instant claims 1 and 8; Scheme 1 and p.4550).
Wen also teaches wherein a hydrogel can be formed by reacting a polymer containing vinyl groups with crosslinkers containing dithiol groups (e.g., HS-(CH2CH2O)75-SH), during which Michael addition reaction between the vinyl and thio groups effectively crosslinks the polymer into a hydrogel; and proteins can be directly added to the mixture and incorporated within the hydrogels (limitation of instant claims 1, 9-10 and 44; p. 4552).
Therefore, by teaching all the limitations of claims 1, 8-10, 12-13, 24 and 44, Wen et al. anticipate the instant invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (Adv Mater. 2011 Oct. 18, 23(39), 4549-4553; in IDS dated 7/15/20) as applied to claims 1, 8-10, 12-13, 24 and 44 above, and further in view of Jenkins (US 2016/0136153; published: 5/19/16; referred herein as Jenkins I; in IDS dated 7/15/20).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Wen et al. is directed to enzyme-responsive protein nanocapsules which release their protein cargoes in response to specific enzyme secreted in certain cellular events not only with specificity but also with controlled rate by composition tuning (limitation of instant claim 1; Abstract).
With regards to the enzyme responsive peptide, the instant specification defines such as a peptide that has at least one specific bond that can be cleaved under an enzyme digestion; [00153]). Wen et al. teach a nBSA containing plasmin-cleavable crosslinker KNRVK (nBSANRV) or MMP-cleavable crosslinker KLGPAK (nBSALGPA), wherein plasmin is a serine protease in blood (limitation of instant claims 1, 12-13 and 24; p. 4550). Wen et al. incorporated either BSA or VEGF as the model proteins (i.e., reads on the claimed drug) into the nanocapsules (p. 4550). In view of the abovementioned Examiner’s interpretation, since Wen et al. teach that the “drug” (BSA) is covalently bonded to an enzyme cleavable peptide, such reads on the claim 1 “covalently or non-covalently”.
As described in Scheme 1, the synthesis of nanocapsules included (I) enriching the monomers ((N-(3-aminopropyl)methacrylamid), acrylamide) and crosslinkers (non-
Wen also teaches wherein a hydrogel can be formed by reacting a polymer containing vinyl groups with crosslinkers containing dithiol groups (e.g., HS-(CH2CH2O)75-SH), during which Michael addition reaction between the vinyl and thio groups effectively crosslinks the polymer into a hydrogel; and proteins can be directly added to the mixture and incorporated within the hydrogels (limitation of instant claims 1, 9-10 and 44; p. 4552).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Wen et al. does not teach wherein the polymer forms an elastomer or is a polysiloxane, as required by instant claims 2 and 6.  However, this deficiency is cured by Jenkins I. 
	Jenkins I is directed to diversion-resistant opioid formulations (Title). Jenkins Iteaches an elastomer (e.g., polysiloxanes) ([0065] and [0072]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Wen et al. and Jenkins I are each directed to polymeric drug delivery.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to substitute the polymer of Wen et 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 14, 18, 20, 22-23, 26, 28, 31, 34 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (Adv Mater. 2011 Oct. 18, 23(39), 4549-4553; in IDS dated 7/15/20) as applied to claims 1, 8-10, 12-13, 24 and 44 above, and further in view of Jenkins (US 2014/0121152; published: 5/1/14; referred to as Jenkins II; in IDS dated 7/15/20).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Wen et al. is directed to enzyme-responsive protein nanocapsules which release their protein cargoes in response to specific enzyme secreted in certain cellular events not only with specificity but also with controlled rate by composition tuning (limitation of instant claim 1; Abstract).
With regards to the enzyme responsive peptide, the instant specification defines such as a peptide that has at least one specific bond that can be cleaved under an enzyme digestion; [00153]). Wen et al. teach a nBSA containing plasmin-cleavable crosslinker KNRVK (nBSANRV) or MMP-cleavable crosslinker KLGPAK (nBSALGPA), wherein plasmin is a serine protease in blood (limitation of instant claims 1, 12-13 and 
As described in Scheme 1, the synthesis of nanocapsules included (I) enriching the monomers ((N-(3-aminopropyl)methacrylamid), acrylamide) and crosslinkers (non-degradable and protease-degradable crosslinkers) around the protein surface (BSA or VEGF), (II) forming a polymer shell around the protein molecules (i.e., the protein molecules are in the inner cavity within the complex) by in-situ polymerization leading to the formation of protein nanocapsules (nBSA or nVEGF) (limitation of instant claims 1 and 8; Scheme 1 and p.4550).
Wen also teaches wherein a hydrogel can be formed by reacting a polymer containing vinyl groups with crosslinkers containing dithiol groups (e.g., HS-(CH2CH2O)75-SH), during which Michael addition reaction between the vinyl and thio groups effectively crosslinks the polymer into a hydrogel; and proteins can be directly added to the mixture and incorporated within the hydrogels (limitation of instant claims 1, 9-10 and 44; p. 4552).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Wen et al. does not teach (1) wherein the epsilon amine is covalently bonded with an enzyme substrate, as required by instant claim 14; (2) wherein the second amino acid (or the peptide) or the first group comprises as free thiol group, as required 
	Jenkins II is directed to active agent prodrugs with heterocyclic linkers (Title). Jenkins II teaches a pro-drug that incorporates multiple peptides and/or enzyme substrates (amino acids such as lysine) ([0318-0331]; see also [0927]). The side chains in the peptides can include a free thiol such as cysteine or hydrophobic groups such as phenylalanine ([0313-0314]). The prodrug incorporates an amino acid structure covalently attached to a drug and wherein the amino acid is cleaved to release the drug ([0003]). Jenkins II teaches that the prodrug can be a trypsin-cleavable prodrug ([0158-160]) or other peptidases such as chymotrypsin ([0919-0927]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Wen et al. and Jenkins II are each directed to drug delivery via enzyme cleavage.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to substitute the enzyme responsive peptide of Wen et al. with that of Jenkins, as instantly claimed, with a reasonable expectation of success, at the time of the instant application. As shown by 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617